 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                      UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12

13
      CHARLES L. DAVIS,                               Case No. 1:19-cv-01299
14
                         Plaintiff,                   ORDER GRANTING PLAINTIFF’S MOTION
15                                                    TO PROCEED IN FORMA PAUPERIS
              v.
16
                                                      (ECF NO. 2)
      JERRY DOE, et al.,
17
                         Defendants.
18

19          Plaintiff Charles L. Davis is a prisoner at Kings County Jail who proceeds pro se in this
20   action brought pursuant to 42 U.S.C. § 1983. (ECF No. 1.) On September 16, 2019, Plaintiff filed
21   a motion to proceed in forma pauperis in this matter. (ECF No. 2.) Plaintiff has made the showing
22   required by 28 U.S.C. § 1915(a) and accordingly, the request to proceed in forma pauperis will be
23   granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §
24   1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
25   the preceding month’s income credited to Plaintiff’s trust account. The Sheriff of Kings County,
26   California or his designee is required to send to the Clerk of Court payments from Plaintiff’s
27   account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid
28   in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY
 2   ORDERED that:
 3        1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2.) is GRANTED;
 4        2. The Sheriff of Kings County, California or his designee shall collect payments

 5              from Plaintiff’s prison trust account in an amount equal to twenty percent (20%)

 6              of the preceding month’s income credited to the prisoner’s trust account and

 7              shall forward those payments to the Clerk of Court each time the amount in the
                account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of
 8
                $350.00 has been collected and forwarded to the Clerk of Court. The payments
 9
                shall be clearly identified by the name and case number assigned to this action;
10
          3. The Clerk of Court is directed to serve a copy of this order and a copy of Plaintiff’s in
11
                forma pauperis application on the Sheriff of Kings County, California, or his
12
                designee; and
13
          4. The Clerk of Court is directed to serve a copy of this order on the Financial
14
                Department, U.S. District Court, Eastern District of California.
15

16

17   IT IS SO ORDERED.

18
       Dated:     October 3, 2019                             /s/
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                      2
